DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 06/23/2022.

Claims 1 and 6 have been amended. 
Claims 1-6 are pending.
Amended specification was filed for entry.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 2, the original disclosure does not disclose or support when the spool (300) is moved upward, a lower edge (2211) of each of the teeth (221) contacts the upper ring portion (330) of the spool to prohibit the spool from leaving the receiving space (230) from the upper opening (240) , as depicted Figs. 4, 5, 8 and 9, in combination with the wall (220) comprises an inner annular groove (270b), the inner annular groove comprises a ring edge (271b), the spool comprises a lower ring portion (340), and the lower ring portion is received in the inner annular groove, as depicted Figs. 12,13,16 and 17.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 cannot be combine with claim 1 because  the original disclosure does not disclose or support when the spool (300) is moved upward, a lower edge (2211) of each of the teeth (221) contacts the upper ring portion (330) of the spool to prohibit the spool from leaving the receiving space (230) from the upper opening (240) , as depicted Figs. 4, 5, 8 and 9, in combination with the wall (220) comprises an inner annular groove (270b), the inner annular groove comprises a ring edge (271b), the spool comprises a lower ring portion (340), and the lower ring portion is received in the inner annular groove, as depicted Figs. 12,13,16 and 17.  
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not describe how to make the combination when the spool (300) is moved upward, a lower edge (2211) of each of the teeth (221) contacts the upper ring portion (330) of the spool to prohibit the spool from leaving the receiving space (230) from the upper opening (240) , as depicted Figs. 4, 5, 8 and 9, in combination with the wall (220) comprises an inner annular groove (270b), the inner annular groove comprises a ring edge (271b), the spool comprises a lower ring portion (340), and the lower ring portion is received in the inner annular groove, as depicted Figs. 12,13,16 and 17.  

Allowable Subject Matter

Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein , except for the teeth, a minimum inner diameter of the wall is substantially larger than a maximum outer diameter of the upper ring portion, the spool is configured to be put into the receiving space, and when the spool is moved upward, a lower edge of each of the teeth contacts the upper ring portion of the spool to prohibit the spool from leaving the receiving space from the upper opening.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT
In view of applicant’s amendments to the specification and claims submitted in the reply filed on 06/23/2022, the claim objections and the claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677